United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1451
                                    ___________

William Larry Malott,                 *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Jim Bishop, Sheriff, Jackson County;  * Eastern District of Arkansas.
Charles Vaughn, Jail Administrator,   *
Jackson County,                       *      [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                              Submitted: April 4, 2007
                                 Filed: April 10, 2007
                                  ___________

Before RILEY, HANSEN, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Arkansas inmate William Malott appeals the district court’s1 preservice
dismissal of his 42 U.S.C. § 1983 action. After a de novo review, see Cooper v.



      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable John J. Forster, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.
Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam), we conclude dismissal was
proper. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                       -2-